                                          250 Park Avenue
                                               7th Floor
                                       New York, New York 10177
                                         Phone: 212.300.5358
                                          Fax: 888.265.7054
                                        www.garbarinilaw.com

                                             June 9, 2021




Honorable Cheryl L. Pollak
Chief United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York11201

        Re:    Yesh Music, LLC v. Brower Group, Inc., 20-cv-3383 (PKC)(CLP)
               Status Report and Withdrawal of Request to Serve on Secretary of State


Your Honor:

        I represent the plaintiff in the above-referenced matter and write to inform the Court that
plaintiff has retained a private investigator and has been given certain assurances that the Complaint
in this matter will be served shortly. I request two additional weeks to effectuate service. We have
identified two additional officers and the investigator will attempt service directly on them. I am
confident that service in this matter will be effectuated by June 23, 2021.


                                                             GARBARINI FITZGERALD P.C.

                                                         By:________________________
                                                                Richard M. Garbarini
Encl.
